FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ELIZABETH SHERBOW; THEODORE                      No. 16-35462
SHERBOW,
                                                 D.C. No. 1:16-cv-00656-MO
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

NORTHWEST TRUSTEE SERVICES,
INC.; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, Chief Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Elizabeth Sherbow and Theodore Sherbow appeal pro se from the district

court’s order denying their motion for a preliminary injunction to enjoin the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
nonjudicial foreclosure sale of their real property. We have jurisdiction under 28

U.S.C. § 1292(a)(1). We dismiss this appeal as moot.

      After the Sherbows filed this appeal, the subject property was sold at a

nonjudical foreclosure sale and the district court issued a final judgment dismissing

the underlying action against all defendants. Accordingly, this court cannot grant

the requested relief and the appeal is moot. See Vegas Diamond Props., LLC v.

FDIC, 669 F.3d 933, 936 (9th Cir. 2012) (“[T]he sale of the real properties

prevents this Court from granting the requested relief and accordingly renders this

appeal moot.”); see also Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026,

1029 (9th Cir. 2001) (dismissal of underlying action renders moot the district

court’s denial of a preliminary injunctive relief).

      Appellees’ July 28, 2016 motion for judicial notice and October 7, 2016

motion to strike are granted.

      The Sherbow’s pending motions are denied.

      The Clerk shall forward the Sherbows’ August 15, 2016 supplemental notice

of appeal to the district court for filing as a notice of appeal of the final judgment

as provided by Fed. R. App. P. 4(d).

      DISMISSED.




                                            2                                     16-35462